699 N.W.2d 303 (2005)
BUNDLES
v.
MARKEL INS. CO. OF CANADA.
No. 127333.
Supreme Court of Michigan.
July 14, 2005.
SC: 127333, COA: 248843.
On order of the Court, the application for leave to appeal the September 21, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Plaintiff did not properly preserve his statutory construction argument in the trial court.
CAVANAGH, J., would grant leave to appeal.